DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 2 in the reply filed on 02/08/2022 is acknowledged. Claims 3-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1 and 2 are under consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear as it recites, “at least one of recombinant baculovirus or bacmids comprising a nucleic acid sequence encoding a recombinant protein derived from Autographa californica polyhedrosis virus (AcMNPV)”. The claim reads as though the recombinant protein is derived from AcMNPV. However, given the limitations recited in claim 2, blood clotting factor, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallo-Ramirez (2015, Expert Review of Vaccines, 14:9, 1181-1195) in view of Contreras-Gomez (2013, Biotechnol. Prog., 2014, Vol. 30, No. 1, pages 1-18) and Shirk (1987, International Journal of Invertebrate Reproduction and Development, 11:173-188).
Claim 1 is drawn to a pyralid moth egg, that is one of eight recited species, comprising a baculovirus or bacmid derived from AcMNPV that encodes a recombinant protein. 
	Contreras-Gomez teaches protein production using a baculovirus-insect cell expression system. Contreras-Gomes states, “More than 400 cell lines derived from over a 100 insect species have been used to produce baculoviruses, virus-like particles, recombinant proteins, and gene therapy vectors….Cells of Lepidoptera insects have been traditionally the most commonly used for protein production via the BEVS” (see page 4, left column, para.2). Contreras-Gomez teaches, “. Insect cells isolated from undifferentiated ovarian and embryonic tissues are preferred for establishing cell lines for use in producing recombinant proteins. The undifferentiated embryonic tissue allows continuous diploid cell lines to be established.” (page 
Gallo-Ramirez taught production of recombinant proteins (human vaccines; claim 2) in insect cells as well as avian egg-based vaccine production.  Gallo-Ramirez teaches that a caveat of the avian egg system is the production of fertilized eggs, which limits production capacity. 
Shirk compared the egg yolk of six pyralid moths, including Plodia interpunctella, Cadra cautella and Ephestia elutella. Shirk showed that the six species all produced similar large amounts of protein in the yolk.
It would have been obvious at the time of filing to combine the teachings of Contreras -Gomez regarding use of baculovirus to produce recombinant proteins in Lepidopteran cells using an AcMNPV vector with the teaching of Gallo-Ramirez regarding the use of insect cells and avian eggs as bioreactors for recombinant proteins and Shirk regarding the high levels of protein production in the pyralid eggs of species recited in the claims, to arrive at the invention as claimed. One of skill in the art would have been motivated to make such a combination as Contreras-Gomez and Gallo-Ramirez each taught use of a vast array of lepidopteran species as bioreactors for AcMNPV-encoded recombinant proteins and Gallo-Ramirez and Shirk taught that eggs yield high levels of protein in both avian and insect species. One of skill in the art would have a reasonable expectation of success in making such a combination as AcMNPV was known to infect nearly all lepidopteran species and the recited species of pyralid moth egg were known to express high levels of protein and could be obtained in high number as compared to fertilized avian eggs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632